                      Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 1 of 23
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

         In the Matter of the Search of )
IN THE MATTER OF THE SEARCH OF A BLACK  )
iPHONE CURRENTLY IN THE POSSESSION OF   )     Case No. 20-sw-298
  THE FEDERAL BUREAU OF INVESTIGATION   )
                                        )
   CURRENTLY LOCATED AT 2800 V ST NE,   )
     WASHINGTON, D.C. UNDER RULE 41
   APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A incorporated herein.

located in the                                    District of                 Columbia                   , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B incorporated herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 U.S.C. § 2113(a).                      Bank Robbery



          The application is based on these facts:
        See attached affidavit.


           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                             $SSOLFDQW V signature

                                                                             SPECIAL AGENT JOSHUA SMITH-SHIMER
                                                                                                3ULQWHGQDPHDQGWLWOH

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            11/19/2020
                                                                                                         Judge’s signature

City and state: Washington, D.C.                                                            MAGISTRATE JUDGE ZIA M. FARUQUI
                                                                                                       Printed name and title
                           Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 2 of 23
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________
                  In the Matter of the Search of
                                                                            )
       IN THE MATTER OF THE SEARCH ( OF A
                                                                            )
         BLACK iPHONE CURRENTLY IN THE
                                                                            )      Case No. 20-sw-298
    POSSESSION OF THE FEDERAL BUREAU OF                                     )
     INVESTIGATION CURRENTLY LOCATED AT                                     )
      2800 V ST NE, WASHINGTON, D.C. UNDER                                  )
                     RULE 41
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before             12/3/2020           (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to            MAGISTRATE JUDGE ZIA M. FARUQUI                  .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                11/19/2020
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                         MAGISTRATE JUDGE ZIA M. FARUQUI
                                                                                                        Printed name and title
                           Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 3 of 23
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sw-298
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 4 of 23




                                       ATTACHMENT A

The property to be searched is:

       1.       Black IPhone: unknown serial number or model number, with a black case and a

sticker affixed that says “hop out da van”, which is currently in the possession of the Federal

Bureau of Investigation and is currently located at 2800 V ST NE, Washington, D.C. at the

Washington Field Office’s evidence control room of the Federal Bureau of Investigation.

       2.       This warrant authorizes the forensic examination of this device for the purpose of

identifying the electronically stored information described in Attachment B.




                                                19
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 5 of 23




                                         ATTACHMENT B

       1.       All records within the devices described in Attachment A that relate to violations

of Bank Robbery, in violation of 18 U.S.C. § 2113(a), including but not limited to:

                a.     names;
                b.     phone numbers;
                c.     addresses;
                d.     multi-media messages;
                e.     voice messages;
                f.     text messages;
                g.     stored photographs and images;
                h.     graphic images;
                i.     audio files;
                j.     video files;
                k.     email messages;
                l.     internet search history;
                m.     GPS locations;
                n.     geographic locations;
                o.     lists of sent and received calls;
                p.     lists of sent and received e-mails;
                q.     lists of sent and received text messages;
                r.     any information recording schedule or travel.


       2.       As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  20
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 6 of 23




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF A
 BLACK iPHONE CURRENTLY IN THE
                                                      No. 20-sw-298
 POSSESSION OF THE FEDERAL
 BUREAU OF INVESTIGATION
                                                      UNDER SEAL
 CURRENTLY LOCATED AT 2800 V ST
 NE, WASHINGTON, D.C. UNDER RULE
 41

                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       1.       I, Joshua Smith-Shimer, being first duly sworn, hereby depose and state as

follows:

                        INTRODUCTION AND AGENT BACKGROUND

       2.       I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations and to make arrests for offenses enumerated

in 18 U.S.C. § 2516.

       3.       I have been a Special Agent with the Federal Bureau of Investigation since June

2015. I am currently assigned to the FBI Washington Field Office (“WFO”) in Washington, D.C.

I am currently assigned to the Violent Crimes Task Force Squad CR-2, which focuses on the

Washington, D.C. metropolitan area. As part of my duties, I have investigated bank robberies,

kidnappings, fugitive cases, and other crimes of violence.

       4.       I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure to search the cellular devices seized from Micheal Antonio SMITH pursuant

to his arrest on October 3, 2020.




                                                  1
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 7 of 23




       5.       I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of one cellular telephone

seized as a result of criminal complaint number 20-060-893: black IPhone: unknown serial number

or model number, with a black case and a sticker affixed that says “hop out da van” (“TARGET

DEVICE”), which is currently in the possession of FBI in Washington, D.C.

       6.       As discussed below, the TARGET DEVICE was recovered from Micheal Antonio

SMITH (“SMITH”). On October 3, 2020, at approximately 1:00 p.m., members of FBI were

conducting surveillance in the area of 34 South 11th Street in Philadelphia, Pennsylvania, due to

agents locating a Tesla Model S tied to SMITH parked in the area earlier that afternoon. While on

surveillance, agents observed SMITH. As agents and officers moved in to arrest him, SMITH

either dropped or threw the TARGET DEVICE near the aforementioned Tesla before running from

the arrest team. After SMITH was taken into custody following a brief pursuit and returned to the

vicinity of the Tesla, he was shown the TARGET DEVICE and asked if it was his phone. SMITH

looked at the phone and confirmed that it was his phone. The TARGET DEVICE was subsequently

placed into evidence at the time SMITH was processed subsequent to his arrest

       7.       The facts and information contained in this affidavit are based upon my training

and experience, participation in this and other investigations, personal knowledge, and

observations during the course of this investigation, as well as the observations of other federal

agents and individuals involved in this investigation. All observations not personally made by me

were relayed to me by the individuals who made them or were conveyed to me by my review of

the records, documents, and other physical evidence obtained during the course of the

investigation. This affidavit is meant to convey information necessary to support probable cause

for the requested search warrant and is not intended to include each and every fact observed by me



                                                  2
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 8 of 23




or known to the government. Instead, this affidavit contains only those facts which are necessary

to establish that probable cause exists to prove that fruits, evidence, and instrumentalities of three

counts of Bank Robbery, in violation of 18 U.S.C. § 2113(a).

                     ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       8.       Based on your affiant’s training and experience, your affiant uses the following

technical terms to convey the following meanings:

                a.      Wireless telephone: A wireless telephone (or mobile telephone, or

       cellular telephone) is a handheld wireless device used for voice and data

       communication through radio signals. These telephones send signals through networks

       of transmitter/receivers, enabling communication with other wireless telephones or

       traditional “land line” telephones. A wireless telephone usually contains a “call log,”

       which records the telephone number, date, and time of calls made to and from the

       phone. In addition to enabling voice communications, wireless telephones offer a broad

       range of capabilities. These capabilities include: storing names and phone numbers in

       electronic “address books;” sending, receiving, and storing text messages and e-mail;

       taking, sending, receiving, and storing still photographs and moving video; storing and

       playing back audio files; storing dates, appointments, and other information on personal

       calendars; and accessing and downloading information from the Internet. Wireless

       telephones may also include global positioning system (“GPS”) technology for

       determining the location of the device.

                b.      Digital camera: A digital camera is a camera that records pictures as digital

       picture files, rather than by using photographic film. Digital cameras use a variety of fixed

       and removable storage media to store their recorded images. Images can usually be



                                                  3
 Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 9 of 23




retrieved by connecting the camera to a computer or by connecting the removable storage

medium to a separate reader. Removable storage media include various types of flash

memory cards or miniature hard drives. Most digital cameras also include a screen for

viewing the stored images. This storage media can contain any digital data, including data

unrelated to photographs or videos.

       c.      Portable media player: A portable media player (or “MP3 Player”) is a

handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store other digital data.

Some portable media players can use removable storage media. Removable storage media

include various types of flash memory cards or miniature hard drives. This removable

storage media can also store any digital data. Depending on the model, a portable media

player may have the ability to store very large amounts of electronic data and may offer

additional features such as a calendar, contact list, clock, or games.

       d.      GPS: A Global Positioning System (“GPS”) navigation device uses the

Global Positioning System to display its current location. It often contains records of the

locations where it has been. Some GPS navigation devices can give a user driving or

walking directions to another location. These devices can contain records of the addresses

or locations involved in such navigation. The Global Positioning System consists of 24

NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate

clock. Each satellite repeatedly transmits by radio a mathematical representation of the

current time, combined with a special sequence of numbers. These signals are sent by radio,

using specifications that are publicly available. A GPS antenna on Earth can receive those

signals. When a GPS antenna receives signals from at least four satellites, a computer



                                          4
 Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 10 of 23




connected to that antenna can mathematically calculate the antenna’s latitude, longitude,

and sometimes altitude with a high level of precision.

       e.      IP Address: An Internet Protocol address (or simply “IP address”) is a

unique numeric address used by computers on the Internet. An IP address is a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every

computer attached to the Internet computer must be assigned an IP address so that Internet

traffic sent from and directed to that computer may be directed properly from its source to

its destination. Most Internet service providers control a range of IP addresses. Some

computers have static—that is, long-term—IP addresses, while other computers have

dynamic—that is, frequently changed—IP addresses.

       f.      Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the

devices communicating with each other are in the same state.

       g.      Based on your Affiant’s training, experience, and research, your Affiant

has reason to believe that the black IPhone: unknown serial number or model number,

with a black case and a sticker affixed that says “hop out da van” (Black iPhone) has

capabilities that allows it to serve as a wireless telephone, digital camera, portable

media player, GPS navigation device, and internet search device. In your Affiant’s

training and experience, examining data stored on devices of this type can uncover,

among other things, evidence that reveals or suggests who possessed or used the

devices.

       h.      Based on your Affiant’s knowledge, training, and experience, your



                                         5
 Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 11 of 23




Affiant knows that electronic devices can store information for long periods of time.

Similarly, things that have been viewed via the Internet are typically stored for some

period of time on the device. This information can sometimes be recovered with

forensics tools.

       i.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also forensic

evidence that establishes how the Black iPhone was used and when. There is probable

cause to believe that forensic electronic evidence might be on the Black iPhone, to

include photos of money obtained during the three bank robberies, photos of the subject

wearing the clothing observed during the robberies, or text messages referencing the

robberies.:

       j.      Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file).

       k.      Forensic evidence on a device can also indicate who has used or controlled

the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

       l.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw

conclusions about how electronic devices were used, the purpose of their use, who used

them, and when.

       m.      The process of identifying the exact electronically stored information on a



                                         6
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 12 of 23




       storage medium that is necessary to draw an accurate conclusion is a dynamic process.

       Electronic evidence is not always data that can be merely reviewed by a review team and

       passed along to investigators. Whether data stored on a computer is evidence may depend

       on other information stored on the computer and the application of knowledge about how

       a computer behaves. Therefore, contextual information necessary to understand other

       evidence also falls within the scope of the warrant.

              n.      Further, in finding evidence of how a device was used, the purpose of its

       use, who used it, and when, sometimes it is necessary to establish that a particular thing is

       not present on a storage medium.

              o.      Nature of examination. Based on the foregoing, and consistent with

       Rule 41(e)(2)(B), the warrant your affiant is applying for would permit the examination

       of the Black iPhone consistent with the warrant. The examination may require

       authorities to employ techniques, including but not limited to computer-assisted scans

       of the entire medium, that might expose many parts of the Black iPhone to human

       inspection in order to determine whether they contain evidence described by the

       warrant.

              p.      Manner of execution. Because this warrant seeks only permission to

       examine devices already in law enforcement’s possession, the execution of this warrant

       does not involve the physical intrusion onto a premises.

                                ITEM TO BE SEARCHED

       7.     This affidavit is being submitted in support of an application that seeks

authorization to search the Black iPhone, currently in the possession of the Federal Bureau of

Investigation. The Black iPhone is currently located at 2800 V ST NE, Washington, D.C. at the



                                                7
          Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 13 of 23




Washington Field Office’s evidence control room.


         9.    Based on the information provided in this affidavit, your Affiant respectfully

submits that probable cause exists that fruits, evidence, and instrumentalities of three counts of

Bank Robbery, in violation of 18 U.S.C. § 2113(a)., will be found, specifically those items set

forth in Attachment B, are contained within the Black iPhone identified in Attachment A.

               PROBABLE CAUSE Bank Robberies on September 29, 2020

         8.    On September 29, 2020, at approximately 12:18 p.m., the defendant, later identified

as Micheal Antonio SMITH, entered the Wells Fargo Bank located at 3200 Pennsylvania Avenue,

Southeast, Washington, D.C., an entity whose deposits are insured by the Federal Deposit

Insurance Corporation. While inside, SMITH approached a bank employee (W-1) at their teller

window and provided them with a demand note. After reading the note, W-1 attempted to logon

to their computer. After a short period of time, SMITH asked the teller for the note back and left

without any money. According to W-1, the note said: “No sudden moves, large bills only. No dye

pack.”

         9.    A photograph of the defendant is depicted below, both at the teller, and leaving

the bank:




                                                8
Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 14 of 23




                              9
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 15 of 23




       10.    On September 29, 2020, at approximately 12:59 p.m., SMITH entered the Wells

Fargo Bank located at 609 H St, Northeast, Washington, D.C., an entity whose deposits are insured

by the Federal Deposit Insurance Corporation. While inside, SMITH approached a bank employee

(W-2) at their teller window and provided them with a demand note. The approximated verbiage

of the demand note was “This is a robbery. Act calm give me all hundreds.” The bank teller then

turned over approximately $100 of bank funds to SMITH. SMITH then demanded the note back

and fled the bank. Upon exiting the bank, SMITH turned south on 6th St NE and entered an

unoccupied grey Tesla Model S, parked near the intersection of 6th and G St NE. SMITH then

proceeded west on G St.

       11.    A photograph of the defendant is depicted below, both at the teller, and leaving

the bank:




                                               10
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 16 of 23




       12.     On September 29, 2020, at approximately 2:23 p.m., SMITH, entered the Wells

Fargo Bank located at 1934 14th St Northwest, Washington, D.C., an entity whose deposits are

insured by the Federal Deposit Insurance Corporation. Upon approaching the bank, SMITH

advised a Wells Fargo customer service representative (W-3) that he needed to cash a check. W-3

and SMITH then proceeded to a teller station where SMITH proceeded to pass a note to W-3. W-

3 advised that they thought it was a check needing to be cashed, when in fact it was a demand note.

W-3 advised the note was difficult to read, but said something to the effect of “please put all the

money in the bag.” SMITH then said to the teller: “I’m sorry, I’m going through some stuff.”

SMITH then put his hand inside of his jacket near the armpit area, an act that W-3 believed to be

SMITH indicating that he may have had a handgun under his jacket in a shoulder holster. SMITH

never relinquished possession of the demand note. SMITH then provided W-3 with a clear plastic

bag. W-3 then placed $1,410 in cash into the bag. SMITH then fled the bank.



                                                11
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 17 of 23




       13.   A photograph of the defendant is depicted below, both at the teller, and leaving

the bank:




                                             12
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 18 of 23




                            Identification of SMITH via STEER EV

       14.     On September 30, 2020, FBI agents and Task Force Officers assigned to the FBI

Washington Field Office’s Violent Crime Task Force began reviewing D.C. Department of

Transportation (DDOT) cameras in the areas surrounding the three Wells Fargo banks that were

robbed the preceding day. Agents focused their search on a Tesla Model S matching the description

of the vehicle that SMITH was observed in following the second robbery, driving in the vicinity

of each Wells Fargo Bank, around the time of the robberies.

       15.     During this video review, a Tesla Model S – similar in color to the vehicle SMITH

was observed fleeing in - bearing D.C. license plate GE 2585, was observed driving westbound by

the DDOT camera located at 2800 Benning Road in Northeast D.C. Upon observing a Tesla

driving westbound on Benning Road, in the direction of the second Wells Fargo bank at 12:35

p.m., 25 minutes before it was robbed, Agents pulled historical license plate reader (LPR)

information for D.C. license plate GE 2585.

       16.     A review of the historical data showed that the Tesla Model S, bearing D.C. license

plate GE 2585, passed a DDOT camera located at 2700 Pennsylvania Ave SE. Four minutes later,

the vehicle pulled into the Penn Branch Shopping Center. The Wells Fargo Bank that was the

victim bank in the first robbery is located in the Penn Branch Shopping Center. Historical LPR

data for the date of the robberies also showed the vehicle’s proximity to two of the three banks, as

well as a photo of the Tesla as it traveled by a DDOT camera:




                                                13
         Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 19 of 23




       17.     Having observed a Tesla Model S in the vicinity of two of the three banks within

half an hour of those banks being robbed, and in different quadrants of the city, agents requested

the registration for D.C. license plate GE 2585, and determined that the vehicle is registered to

Exelorate Enterprises LLC, with an address in Northwest, Washington, D.C. Agents determined

that Exelorate Enterprises LLC is the parent company of Steer EV, a Washington, D.C. based

monthly vehicle subscription service, specializing in electric vehicles. According to Steer EV’s

website, Steer EV allows renters to pay a monthly fee which then provides them with unlimited

access to a vehicle. While other services provide vehicles for renters to use and then park back on

the street for another renter to then use, Steer EV is unique in that one car is assigned to only one

renter for the duration of their rental period, or until the renter “turns in” their current electric

vehicle for another.




                                                 14
         Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 20 of 23




       18.     On October 1, 2020, agents served a subpoena on Steer EV for any registration,

billing, and contact information for the individual who was in possession of the Tesla Model S in

question on September 29, 2020. Agents verified that Micheal Antonio SMITH was the renter of

the vehicle beginning September 25, 2020. Steer EV provided billing information for SMITH’s

account, which also matches the address listed on SMITH’s Washington, D.C. driver license. A

photograph of the defendant’s license is depicted below:




       19.     The photograph of SMITH on his driver license matches surveillance footage of

the bank robbery suspect in all three robberies. Although the robber suspect wore a hooded

sweatshirt with specific characteristics, including a unique logo, and a mask inside all three banks,

he was captured by surveillance video footage leaving the last bank without the hood or mask.

That photograph is depicted below:




                                                 15
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 21 of 23




                        Tesla’s Location During 9/29 Bank Robberies

       20.     In addition to providing the responses to the subpoena served on October 1, 2020,

separate and apart from the subpoena responses, Steer EV voluntarily provided agents with

historical GPS data for the Tesla rented to SMITH. The data provided shows SMITH’s Tesla near

all three banks in question, at or around the time they were robbed.

       21.     Specifically, the data provided shows that SMITH’s rented Tesla parked near the

first Wells Fargo at 12:18 p.m., moments before the robbery at 3200 Pennsylvania Avenue S.E.

The data then shows the vehicle traveling from the first bank to the second bank, located at 609 H

Street S.E. This time, the vehicle parked near the Wells Fargo, at 1:02 p.m., moments before the

second bank robbery. Finally, the data shows the Telsa leaving the second bank, and traveling to

the vicinity of 14th Street N.W., the location of the third Wells Fargo bank, located at 1934 14th

Street N.W. The data shows that the vehicle briefly stopped before getting to the third bank. The



                                                16
            Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 22 of 23




vehicle came to a stop at 2:17 p.m. near the bank, six minutes prior to the third bank robbery. After

the third bank robbery, the vehicle remained near the bank until approximately 2:26 p.m.

                                   Additional Anonymous Tip

           22.   As part of its investigation into the bank robberies on September 29, 2020,

Detectives of the Metropolitan Police Department (MPD) issued a BOLO and Request for

Information with photographs of the robbery suspect. On both September 29, 2020, and October

1, 2020, MPD Detectives received a tip indicating that the robbery suspect was known to the tipster

“only as “Mike” and that “Mike” frequents the 930 Club, which is located at 1815 V Street, N.W.

The tipster also provided a link to an Instagram account for the person known as “Mike.” The

photographs visible on the Instagram account provided by the tipster match the Washington, D.C.

driver license photograph of SMITH. MPD detectives also provided photographs of SMITH from

a prior arrest, which also match the photographs visible on the Instagram account provided by the

tipster.

                  CELL PHONE PROXIMITY TO SMITH AT TIME OF ARREST

           23.   At the time of his arrest, SMITH was in possession of the Black iPhone. As agents

and officers moved in to arrest him, SMITH either dropped or threw the phone near the

aforementioned Tesla before running from the arrest team. After SMITH was taken into custody

following a brief pursuit and returned to the vicinity of the Tesla, he was shown the Black iPhone

and asked if it was his phone. SMITH looked at the phone and confirmed that it was his phone.

The phone was subsequently placed into evidence at the time SMITH was processed subsequent

to his arrest.




                                                 17
        Case 1:20-sw-00298-ZMF Document 1 Filed 11/19/20 Page 23 of 23




       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       24.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. I further request that the Court permit the

search warrant to be executed at any time given that the TARGET DEVICE is contained on the

premises of the FBI in Washington, D.C.

       25.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to perform a forensic digital extraction of the TARGET

DEVICE outside of daytime hours as the search will be conducted in a law enforcement setting

over a potentially prolonged period of time.

                                        CONCLUSION

       26.     Based on your affiant’s training and experience, your affiant believes a search of

the Black iPhone may reveal evidence pertaining to three counts of Bank Robbery in violation of

18 U.S.C. § 2113(a). Your Affiant submits that this Affidavit supports probable cause for a search

warrant authorizing the examination of the Black iPhone, as described in Attachment A to seek

the items described in Attachment B.




                                               _______________________________________
                                               SPECIAL AGENT JOSHUA SMITH-SHIMER
                                               FEDERAL BUREAU OF INVESTIGATION

     Subscribed and sworn via telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on
November 19, 2020.



                                               __________________________________________
                                               ZIA M. FARUQUI
                                               UNITED STATES MAGISTRATE JUDGE

                                                 18
